Dunn and Cartwright, JJ., dissenting: The laws by virtue of which a city'exercises its powers and performs its duties constitute its charter. Article n of the charter of the city of Jacksonville, providing a system of schools, was not abrogated by the organization of the city under the general City Incorporation act (Smith v. People, 154 Ill. 58,) but continued as the law, under which the duty was imposed upon the city of sustaining graded schools, and by virtue of which, as a part of its charter, it exercised the powers granted to it for that purpose. Argument that the act of 1915 repealing article n is special is unnecessary, for it applies by name to the city of Jacksonville alone. (Pettibone v. West Chicago Park Comrs. 215 Ill. 304.) A statute which, by its terms, can have application to but one locality in the State is special legislation. (Devine v. Commissioners of Cook County, 84 Ill. 590.) The act amended the charter of the city, for it changed the law under which the city exercised its powers. (Knopf v. People, 185 Ill. 20.) The opinion of the majority assumes that article 11 of the special charter of the city of Jacksonville was a part of its charter at the time of the passage of the act of 1915 and does not state that the act is a general law or that it is not a special law. It merely holds that the statute is valid because it tends to promote uniformity in the character of the organization of incorporated cities and in the management of their schools and not to perpetuate dissimilarity,—that is to say, that the constitutional provision against the amendment of a city charter by a special law may be disregarded in this instance because the special law tends to promote uniformity. The same argument may be made for the amendment of every special charter in the State by a special law. Uniformity may be desirable, but the constitution has provided that in the case of the charters of towns, cities and villages it must be brought about by general laws and not by a special law for each case. It is said that it may well be that article 11 of the special charter of the city of Jacksonville is different from the school provisions of the special charter of any other city in the State. The different provisions in the charters of municipalities operating under .special charters cannot be made the basis of a classification of such municipalities and of special legislation based upon such classification. (People v. Board of Trustees, 170 Ill. 468.) It is within the power of the legislature, by the enactment of laws uniform in their operation, to bring about uniformity of organization and power in all the towns, cities and villages in the State, but the constitution has forbidden that this shall be done by special acts of legislation for particular cases. The writ of mandamus should be denied.